Citation Nr: 1015208	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  03-28 288	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung, to include as being due to exposure to chemical toxins.

2.  Entitlement to service connection for carcinoma of the 
colon, to include as being due to exposure to chemical 
dioxins.


REPRESENTATION

Appellant represented by:	Sean R. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Patrick Costello, Counsel


INTRODUCTION

In a letter dated on April 1, 2010, the Veteran's attorney 
notified the Board of Veterans' Appeals (Board) of the 
Veteran's death.  The attorney requested that the letter be 
construed as an "informal claim for all death benefits to 
which [the Veteran's widow] may be entitled to as a matter of 
law, to include accrued benefits, DIC benefits, DEA benefits, 
and death pension" and that these claims be referred to the 
RO for appropriate development.  As such, these matters are 
referred to the RO for appropriate development.

The appellant served on active duty in the United States Army 
from February 1966 to January 1968.  

This matter came before the Board on appeal from a July 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In February 2007, 
the appellant, along with his wife and a friend, presented 
testimony before the undersigned via a video conference 
hearing.  A transcript of that hearing is of record.

The Board remanded the claim in June 2007 and, in a September 
2008 decision, the Board denied the appellant's claims for 
service connection.  The appellant subsequently appealed the 
Board's 2008 decision to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  

Upon reviewing the Board's decision, the Court concluded that 
the Board should have further developed the claim in 
accordance with the VA's statutory duty to assist.  Thus, in 
November 2009, the Board's decision was vacated and the claim 
was returned to the Board for further action.  

In January 2010, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  However, the 
medical expert was unable to render an opinion in light of 
missing medical evidence (pathology reports).  See 38 C.F.R. 
§ 20.903 (2009).  Unfortunately, as set forth below, the 
Veteran died before the Board was able to take any action to 
obtain that medical evidence.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1966 to January 1968. 

2.	On April 2, 2010 the Board was notified by the Veteran's 
attorney that the appellant died in March 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


